                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF INDIANA
                       HAMMOND DIVISION



TOWN OF OGDEN DUNES,                )
PORTER COUNTY, INDIANA,             )
OGDEN DUNES HOME ASSOCIATION, INC.,)
STEVEN COOMBS, SUSAN COOMBS,        )
PETER BROWN, EMILY VOGT, JAMES SKISH,)
ZORA GROS, KRISTINA GROS,           )
EDWARD MCGUNN, LORI MCGUNN,         )
LOU GAGLIARDI, PATRICIA GAGLIARDI, )
RICHARD FERRO, GARY BABCOKE,        )
PATTY BABCOKE, CHAD HASSINGER,      )
DAVID TARPO, CHERYL TARPO,          )
ANGELINE KOMENICH, TIM CLELAND,     )
PAULETTE DITTRICH, EDWIN ROOKS,     )
LOU ANN ROOKS, CYNTHIA MANOS,       )
DONNA FINCH, JOHN MEYER,            )
PETER MAVRELIS, ELIZ MAVRELIS,      )
NANCY WALLS ARVAY, GEORGE TEELING,)
MARGE TEELING, BRUCE BOYER,         )
PETER TININO, GWEN TININO,          )
RODGER HOWELL, JAMES D. COMBS,      )
VICTORIA L. COMBS, ALLAN HALLINE,   )
PATTI PERRY, PAUL ARNOLD,           )
JOANN ARNOLD, JOHN BAILEY,          )
ERIC JENSEN, BETHANY JENSEN,        )
HIMANSHU DOSHI, JOHN LAWICKI,       )
MIKE MYKLEBY, DARLENE MYKLEBY       )
NOEL FRIGO, MARIANN FRIGO, AND      )
DOUGLAS GOLAN,                      )
                                    )
                     Plaintiffs     )
           v.                       )    CAUSE NO.: 2:20-CV-34
                                    )
UNITED STATES OF AMERICA,           )
DEPARTMENT OF INTERIOR,             )
DAVID BERNHART, IN HIS              )
OFFICIAL CAPACITY AS                            )
SECRETARY OF THE                                )
DEPARTMENT OF INTERIOR,                         )
NATIONAL PARK SERVICE,                          )
DAVID VELA, IN HIS OFFICIAL                     )
CAPACITY AS ACTING                              )
DIRECTOR OF THE                                 )
NATIONAL PARK SERVICE,                          )
PAUL LABOVITZ, PARK                             )
SUPERINTENDANT, INDIANA                         )
DUNES NATIONAL PARK                             )
IN HIS OFFICIAL CAPACITY,                       )
UNITED STATES ARMY CORP.                        )
OF ENGINEERS, LIEUTENANT                        )
GENERAL TODD T. SEMONITE,                       )
COMMANDING GENERAL OF                           )
THE U.S. ARMY CORPS OF                          )
ENGINEERS, IN HIS OFFICIAL                      )
CAPACITY,                                       )
                      Defendants.               )

             PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

       Plaintiffs, Ogden Dunes, et al. (collectively “Plaintiffs or Ogden Dunes”), by and

through their attorneys, Woodward Law Offices, LLP, move this Court for a preliminary

injunction as set out below and for the reasons set out in the contemporaneously filed

Memorandum in Support of Plaintiff’s Motion for Preliminary Injunction pursuant to

Fed. R. Civ. P. 65(a).

       As more fully set out in the accompanying memorandum and the affidavit

submitted therewith, Ogden Dunes has been wrongfully denied a permit for the repair

and maintenance of the protective structures along its beachfront property as requested

in its Application for the Issuance of a Permit dated December 17, 2016. The need for
                                            2
relief is urgent as the protective structures along the Ogden Dunes beachfront have failed

and the residences located at 2-46 and 54 Shore Drive in the Town of Ogden Dunes,

Indiana are in imminent danger. Without obtaining the relief requested, families will lose

their residences and irreparable damage will occur to those residing along or near Lake

Michigan.

       WHEREFORE, Plaintiffs request that a preliminary injunction issue prohibiting

the Defendants either individually or collectively from interfering with, enforcing any

stop work order, or otherwise prohibiting the Plaintiffs from taking action to maintain

and repair damage which has been sustained to the Ogden Dunes beachfront and the

structures protecting it.



                                         Respectfully submitted,



                                         TOWN OF OGDEN DUNES, ET AL.



                                         By: /s/ R. Brian Woodward
                                                R. Brian Woodward, #2303-45

                                         By: /s/ David E. Woodward
                                                David E. Woodward, #15299-45
                                                Woodward Law Offices, LLP
                                                200 E. 90th Drive
                                                Merrillville, Indiana 46410
                                                Phone: (219) 736-9990
                                                Email: rbwoodward@wbbklaw.com
                                                       dwoodward@wbbklaw.com



                                            3
                                                    CERTIFICATE OF SERVICE

      I certify that on March 12, 2020, a true and complete copy of the above and
foregoing pleading or paper was made upon each of the parties and/or attorneys of
record herein by CM/ECF.

                                                                               /s/ R. Brian Woodward
                                                                               R. Brian Woodward, #2303-45




N:\cberwanger\Litigation\Ogden Dunes\Mtn for Preliminary Injunction.docx



                                                                           4
